


110 HR 2059 IH: To amend title 32, United States Code, to provide members

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2059
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Ms. Hooley introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 32, United States Code, to provide members
		  of the National Guard additional time to transition to civilian life when they
		  return from active duty in support of contingency operations or homeland
		  defense missions.
	
	
		1.Additional time for
			 reintegration of members of the National Guard returning from deployments to
			 civilian lifeSection 325 of
			 title 32, United States Code, is amended—
			(1)in
			 subsection (b), by striking So far and inserting Subject
			 to subsection (c), so far; and
			(2)by adding at the
			 end the following new subsection:
				
					(c)Transition of
				members of the National Guard returning from deployments(1)If a member of the National Guard serves on
				active duty for one year or more in support of a contingency operation or
				homeland defense mission, the member shall be given the option of serving on
				full-time National Guard duty for up to 90 days upon being relieved from that
				active duty in order to ease the transition of the member to civilian
				life.
						(2)Reintegration programs for members of the
				National Guard serving on full-time National Guard duty under paragraph (1) may
				include the following:
							(A)Mandatory decompression time of at
				least 15 days.
							(B)Education and employment
				workshops.
							(C)Financial counseling.
							(D)Health and welfare briefings for
				members and their dependents.
							(E)Not more than 20 hours of disaster
				mitigation or emergency response duties in or in the vicinity of the home of
				record of the member.
							(3)The Secretary of Defense shall provide
				funds to States, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, and
				the District of Columbia in such amounts as are necessary to cover costs
				incurred for—
							(A)the pay, allowances, clothing, subsistence,
				gratuities, travel, and related expenses of members serving on full-time
				National Guard duty under paragraph (1); and
							(B)reintegration programs provided under
				paragraph (2).
							(4)The Secretary shall submit to Congress, the
				Chief of the National Guard Bureau, the Governor of each State, the
				Commonwealth of Puerto Rico, Guam, and the Virgin Islands, and the commanding
				general of the District of Columbia National Guard an annual report specifying
				the number of members of the National Guard choosing the option to serve on
				full-time National Guard duty upon being relieved from active duty, the number
				of days so served, and the types of reintegration programs offered under
				paragraph (2) and their utilization rates by
				members.
						.
			
